     Case 2:18-cr-00292-DWA Document 93 Filed 09/27/19 Page 1 of 5

                                                                     1


 1                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 2
       UNITED STATES OF AMERICA,
 3
         vs.
 4                                            Criminal No. 18-292
       ROBERT BOWERS,
 5                       Defendant.

 6                                    - - -

 7    Transcript of proceedings on March 19, 2019 United States
      District Court, Pittsburgh, Pennsylvania, before Judge
 8    Donetta W. Ambrose.

 9
     APPEARANCES:
10
       For the Government:      U.S. Attorney's Office
11                              Soo Song, Esquire
                                U.S. Courthouse
12                              700 Grant Street
                                Pittsburgh, Pennsylvania 15219
13
                                U.S. Attorney's Office
14                              Julia Gegenheimer, Esquire
                                601 D Street NW
15                              Washington, DC 20004

16     For the Defendant:       Clarke Johnston Thorp & Rice, PC
                                Judy Clarke, Esquire
17                              1010 Second Avenue
                                Suite 1800
18                              San Diego, California 92101

19                              Federal Public Defender's Office
                                Elisa A. Long, Esquire
20                              Michael J. Novara, Esquire
                                1001 Liberty Avenue
21                              1500 Liberty Center
                                Pittsburgh, PA 15219
22
       Court Reporter:          Barbara Metz Leo, RMR, CRR
23                              700 Grant Street
                                Suite 6260
24                              Pittsburgh, Pennsylvania 15219

25        Proceedings recorded by mechanical stenography;
     transcript produced by computer-aided transcription.
     Case 2:18-cr-00292-DWA Document 93 Filed 09/27/19 Page 2 of 5

                                                                         2


 1                             P R O C E E D I N G

 2                                 (12:58 p.m.)

 3       (Defendant not present.)

 4               THE COURT:    Good afternoon, everyone.    We are here in

 5   the case of the United States of America against Bowers at No.

 6   18-292 and we are here for a status conference and who wants

 7   to begin?

 8               MS. SONG:    Your Honor, Soo Song on behalf of the

 9   United States.    Julia Gegenheimer is also at counsel table.

10   We have met with defense counsel, I think that we have some

11   proposals for the court in terms of additional time.

12               Discovery is ongoing and we have been negotiating

13   different aspects of it and that's the substance of what we

14   would report today.

15               THE COURT:    So I know that motions are due on April

16   15, which is the date we had set for our next status

17   conference.    We are talking about an extension then?

18               MS. CLARKE:   Yes, Your Honor.

19               THE COURT:    Do you have any idea how much of an

20   extension?

21               MS. CLARKE:   We thought at this time we would go with

22   120 days and then extend at that time if it's necessary.

23               THE COURT:    Okay.   So you'll prepare a motion then

24   for the extension sometime before April 15?

25               MS. CLARKE:   Yes, correct.
     Case 2:18-cr-00292-DWA Document 93 Filed 09/27/19 Page 3 of 5

                                                                        3


 1             THE COURT:    Do you still want to have the status

 2   conference on April 15?

 3             MS. CLARKE:    We had thought that we should leave it

 4   at that date, and we could advise the court in advance if it

 5   needed to be moved.

 6             THE COURT:    Sure.   That's fine.

 7             MS. SONG:    I think we can keep it on the calendar,

 8   Your Honor.

 9             THE COURT:    Absolutely.

10             MS. CLARKE:    The parties jointly wanted to prepare a

11   complexity finding under 3161 and we'll present that to the

12   court as well.

13             THE COURT:    Okay.   When do you expect -- anticipate

14   doing that?

15             MS. SONG:    I think in conjunction with the motion to

16   continue, which will be consented to, we can cite

17   3161(h)(7)(B)(ii) because of the complex nature of the case.

18             THE COURT:    Sure.

19             MS. CLARKE:    The only other status we probably should

20   advise the court of is, as the court is aware from the filing

21   by the government, that there's a process that the Department

22   of Justice goes through to make the decision and we are

23   given -- the defense is given an opportunity, as part of that

24   process, to have input, hopefully meaningful input, because of

25   the enormity of the decision, and in this situation, we
     Case 2:18-cr-00292-DWA Document 93 Filed 09/27/19 Page 4 of 5

                                                                        4


 1   received about four terabytes of discovery, some electronic

 2   discovery that requires specialized attention to review, and

 3   as a result of our need to be prepared and to have meaningful

 4   input, we've asked the government to extend our local

 5   submission deadline to May 15, four weeks, and I think that's

 6   under consideration at this point.

 7             THE COURT:    Is that correct, Ms. Song?      You are

 8   considering that extension?

 9             MS. SONG:    Yes, Your Honor.    We are discussing it

10   internally.

11             THE COURT:    Okay.   So I guess you'll let me know if

12   it doesn't work out.

13             MS. SONG:    Correct.

14             MS. CLARKE:    I think so.

15             THE COURT:    Okay.

16             MS. CLARKE:    I think that's it for us.

17             THE COURT:    That's it.    Anything more from the

18   government?

19             MS. SONG:    No, Your Honor.    Thank you.

20             THE COURT:    So we are keeping the April 15 date on.

21   There's going to be a motion to extend time for 120 days from

22   April 15, and you are considering an extension of the time to

23   present the case from the defense past the April 15 deadline

24   to May 15?

25             MS. SONG:    That's correct.
     Case 2:18-cr-00292-DWA Document 93 Filed 09/27/19 Page 5 of 5

                                                                             5


 1              THE COURT:    Do you have any idea when you might know

 2   when that decision is going to be made?

 3              MS. SONG:    I expect within the next few weeks, Your

 4   Honor.

 5              THE COURT:    Next few weeks will get us to April 15

 6   almost really.

 7              MS. SONG:    Almost.

 8              THE COURT:    Sometime in between now and April 15.

 9              MS. SONG:    Sure.

10              THE COURT:    I can certainly deal with that when and

11   if it comes up.    I guess that's it.     Anything more from

12   anybody?

13              MS. CLARKE:   No.

14              THE COURT:    Nice to meet you, Ms. Clarke.      I haven't

15   met you before.    I think I've met everybody else.       I'm pretty

16   sure you have been here before.      Thank you all for coming.

17   Thank you very much.

18       (At 1:02 p.m., the proceedings were adjourned.)

19                     C E R T I F I C A T E

20                I, BARBARA METZ LEO, RMR, CRR, certify that the
     foregoing is a correct transcript from the record of
21   proceedings in the above-entitled case.

22

23   _\s\ Barbara Metz Leo                       09/26/2019
     BARBARA METZ LEO, RMR, CRR                 Date of Certification
24   Official Court Reporter

25
